Exhibit 10.1

 

 

EMPLOYMENT AGREEMENT

 

 

AGREEMENT made as of January 1, 2006 by and between THE INTERPUBLIC GROUP OF
COMPANIES, INC., a Delaware corporation ("Interpublic") and PHILIPPE KRAKOWSKY
("Executive").

In consideration of the mutual promises set forth herein the parties hereto
agree as follows:

 

ARTICLE I

Term of Employment

 

1.01       Subject to the provisions of Article VII and Article VIII,
Interpublic will continue to employ Executive subject to the terms and
conditions set forth herein beginning January 1, 2006 ("Commencement Date").
Executive’s employment will continue thereafter, subject to termination in
accordance with the provisions of Article VII hereof. (The period during which
Executive is employed hereunder is referred to herein as the "term of
employment"). Executive will serve Interpublic during the term of employment.

 

 

ARTICLE II

Duties

 

2.01

During the term of employment, Executive will:

(i)           Serve as Executive Vice President, Strategy and Corporate
Relations of Interpublic;

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  (ii)  Use his best efforts to promote the interests of Interpublic and devote
his full time and efforts to their business and affairs;

 

(iii)

Perform such duties as Interpublic may from time to time assign to him;

(iv)         Serve in such other offices of Interpublic as he may be elected or
appointed to;

 

(v)

Report to the Chief Executive Officer of Interpublic; and

(vi)         Perform his services at the Corporation’s headquarters office in
New York City. Executive shall not be required to physically relocate. The
Corporation and Executive agree that no business travel will be necessary for
the fulfillment of the Executive’s responsibilities. All travel shall be
undertaken at the sole discretion of the Executive.

 

 

ARTICLE III

Regular Compensation

3.01       Interpublic will compensate Executive for the duties performed by him
hereunder, by payment of a base salary at the rate of Five Hundred Fifty
Thousand Dollars ($550,000) per annum, of which Five Hundred Thousand Dollars
($500,000) shall be payable in equal installments, which Interpublic shall pay
at semi-monthly intervals, subject to customary withholding for federal, state
and local taxes and Fifty Thousand Dollars ($50,000) shall be paid pursuant to
an Executive Special Benefit Agreement (“ESBA”) made as of February 1, 2002
between the Corporation and the Executive.

3.02       Executive’s compensation will be subject to periodic reviews in
accordance with Interpublic’s policies. Interpublic may at any time increase the
compensation paid to Executive

 

 

 

5

 

 

 


--------------------------------------------------------------------------------



 

under this Article III if Interpublic in its sole discretion shall deem it
advisable so to do in order to compensate him fairly for services rendered to
Interpublic.

 

 

ARTICLE IV

Bonuses

4.01       Executive will be eligible during the term of employment to
participate in Interpublic’s Annual Management Incentive Plan, or any successor
plan, in accordance with the terms and conditions of the Plan established from
time to time. Executive shall be eligible for a target award equal to
seventy-five (75%) percent of his base salary. The actual award, if any, may
vary from zero percent (0%) to two hundred (200%) percent of target, and shall
be determined by Interpublic based on Company performance, Executive's
individual performance, and management discretion.

 

 

ARTICLE V

Interpublic Stock

5.01       Beginning in 2006, and concurrent with grants to the executive team,
Executive shall participate in the Company’s long-term incentive programs with a
total expected annual award value at target of Five Hundred Thousand Dollars
($500,000). Such award shall be provided in a manner consistent with those
provided to the executive team and may comprise stock options, restricted stock,
performance-based restricted stock or another form of incentive at the
Compensation Committee’s discretion. Awards will be subject to performance and
vesting terms and conditions consistent with those generally required of the
executive team.

 

 

 

 

6

 

 

 


--------------------------------------------------------------------------------



 

ARTICLE VI

Other Employment Benefits

 

6.01       Executive shall be eligible to participate in such other employee
benefits as are available from time to time to other key management executives
of Interpublic in accordance with the then-current terms and conditions
established by Interpublic for eligibility and employee contributions required
for participation in such benefits opportunities.

6.02       Employee will be entitled to annual paid time off, in accordance with
Interpublic’s policies and procedures, to be taken in such amounts and at such
times as shall be mutually convenient for Executive and Interpublic.

6.03       Executive shall be reimbursed for all reasonable out-of-pocket
expenses actually incurred by him in the conduct of the business of Interpublic
provided that Executive submits all substantiation of such expenses to
Interpublic on a timely basis in accordance with standard policies of
Interpublic.

6.04       Executive shall be entitled to an automobile allowance of Ten
Thousand Dollars ($10,000) per annum, and shall be reimbursed for actual parking
expenses in New York City relating to business purposes, provided that Executive
submits all substantiation of such parking expenses to the Corporation on a
timely basis in accordance with standard policies of Interpublic.

6.05       Executive shall be entitled to a club allowance of Ten Thousand
Dollars ($10,000) per annum.

6.06       Executive shall be eligible to participate in the Executive Medical
Plus Plan which includes a financial planning allowance of Two Thousand Five
Hundred Dollars ($2,500) per year.

6.07       Executive shall participate in Interpublic’s Capital Accumulation
Plan, with an annual contribution of Fifty Thousand Dollars ($50,000).

 

 

 

7

 

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE VII

Termination

 

7.01

Interpublic may terminate the employment of Executive hereunder:

(i)           By giving Executive notice in writing at any time specifying a
termination date not less than twelve (12) months after the date on which such
notice is given, in which event Executive's employment hereunder shall terminate
on the date specified in such notice, or

(ii)          By giving Executive notice in writing at any time specifying a
termination date less than twelve (12) months after the date on which such
notice is given. In this event Executive's employment hereunder shall terminate
on the date specified in such notice and Interpublic shall thereafter pay him a
sum equal to the amount by which twelve (12) months salary at his then current
rate exceeds the salary paid to him for the period from the date on which such
notice is given to the termination date specified in such notice. Such payment
shall be made during the period immediately following the termination date
specified in such notice, in successive equal monthly installments each of which
shall be equal to one (1) month's salary at the rate in effect at the time of
such termination, with any residue in respect of a period less than one (1)
month to be paid together with the last installment.

(iii)        During the termination period provided in subsection (i), or in the
case of a termination under subsection (ii) providing for a termination period
of less than twelve (12) months, for a period of twelve (12) months after the
termination notice, Executive will be entitled to receive all employee benefits
accorded to him prior to termination

 

 

 

8

 

 

 


--------------------------------------------------------------------------------



 

provided that such benefits shall cease upon such date that Executive accepts
employment with another employer offering similar benefits.

(iv)         During the period in which payments are being made pursuant to
subsections (i) and (ii) above, Executive’s stock options and restricted stock
will continue to vest and he will continue to be eligible for consideration for
an MICP bonus. Restricted Stock and Stock Options will be vested pro-rata at the
end of the severance payment period.

7.02     Upon obtaining other employment (including work as a consultant,
independent contractor or establishing his own business), Executive will
promptly notify Interpublic, and (a) in the event that Executive's salary and
other non-contingent compensation ("new compensation") payable to Executive in
connection with his new employment shall equal or exceed the salary portion of
the amount payable by Interpublic under Section 7.01, Interpublic shall be
relieved of any obligation to make payments under Section 7.01, or (b) in the
event Executive's new compensation shall be less than the salary portion of
payments to be made under Section 7.01, Interpublic will pay Executive the
difference between such payments and the new compensation. In the event
Executive accepts employment with any company owned or controlled by Interpublic
during the period in which payments are being made pursuant to Section 7.01 of
this Agreement, all such payments shall cease upon commencement of such
employment.

7.03       Executive may at any time give notice in writing to Interpublic
specifying a termination date not less than six (6) months after the date on
which such notice is given, in which event his employment hereunder shall
terminate on the date specified in such notice. Provided however, Interpublic
may, at its option, upon receipt of such notice determine an earlier

 

 

 

9

 

 

 


--------------------------------------------------------------------------------



 

termination date. During the notice period, Executive will continue to be an
employee, will assist Interpublic in the transition of his responsibilities and
will be entitled to continue to receive base salary and to participate in all
benefit plans for which an employee at Executive’s level is eligible, but not to
receive any bonus award that might otherwise be paid during that period except
as otherwise provided herein. Interpublic may require that Executive not come in
to work during the notice period. In no event, however, may Executive perform
services for any other employer during the notice period.

7.04       Notwithstanding the provisions of Section 7.01, Interpublic may
terminate the employment of Executive hereunder, at any time after the
Commencement Date, for Cause. For purposes of this Agreement, "Cause" means the
following:

(i)           Any material breach by Executive of any provision of this
Agreement (including without limitation Sections 8.01 and 8.02 hereof) upon
notice of same by Interpublic which breach, if capable of being cured, has not
been cured within fifteen (15) days after such notice (it being understood and
agreed that a breach of Section 8.01 or 8.02 hereof, among others, shall be
deemed not capable of being cured);

(ii)          Executive's absence from duty for a period of time exceeding
fifteen (15) consecutive business days or twenty (20) out of any thirty (30)
consecutive business days (other than on account of permitted vacation or as
permitted for illness, disability or authorized leave in accordance with
Interpublic's policies and procedures) without the consent of the Interpublic
Board of Directors;

(iii)        The acceptance by Executive, prior to the effective date of
Executive's voluntary resignation from employment with Interpublic, of a
position with another employer, without the consent of the Interpublic Board of
Directors;

 

 

 

10

 

 

 


--------------------------------------------------------------------------------



 

 

(iv)         Misappropriation by Executive of funds or property of Interpublic
or any attempt by Executive to secure any personal profit related to the
business of Interpublic (other than as permitted by this Agreement) and not
fairly disclosed to and approved by the Interpublic Board of Directors;

(v)          Fraud, dishonesty, disloyalty, gross negligence, or willful
misconduct on the part of Executive in the performance of his duties as an
employee of Interpublic;

 

(vi)

A felony conviction of Executive; or

(vii)       Executive's engaging, during the term of employment, in activities
which are prohibited by federal, state, or local laws, or Interpublic or
Interpublic’s policy, prohibiting discrimination or harassment based on age,
sex, race, religion, disability, national origin or any other protected
category.

Upon a termination for Cause, Interpublic shall pay Executive his salary through
the date of termination of employment, and Executive shall not be entitled to
any bonus with respect to the year of termination, or to any other payments
hereunder.

 

 

ARTICLE VIII

Covenants

8.01       While Executive is employed hereunder by Interpublic he shall not,
without the prior written consent of Interpublic, which will not be unreasonably
withheld, engage, directly or indirectly, in any other trade, business or
employment, or have any interest, direct or indirect, in any other business,
firm or corporation; provided, however, that he may continue to own or may
hereafter acquire any securities of any class of any publicly-owned company.

 

 

 

11

 

 

 


--------------------------------------------------------------------------------



 

 

8.02       Executive shall treat as confidential and keep secret the affairs of
Interpublic and shall not at any time during the term of employment or
thereafter, without the prior written consent of Interpublic, divulge, furnish
or make known or accessible to, or use for the benefit of, anyone other than
Interpublic and its subsidiaries and affiliates any information of a
confidential nature relating in any way to the business of Interpublic or its
subsidiaries or affiliates or their clients and obtained by him in the course of
his employment hereunder.

8.03       All records, papers and documents kept or made by Executive relating
to the business of Interpublic or its subsidiaries or affiliates or their
clients shall be and remain the property of Interpublic.

8.04       All articles invented by Executive, processes discovered by him,
trademarks, designs, advertising copy and art work, display and promotion
materials and, in general, everything of value conceived or created by him
pertaining to the business of Interpublic or any of its subsidiaries or
affiliates during the term of employment, and any and all rights of every nature
whatever thereto, shall immediately become the property of Interpublic, and
Executive will assign, transfer and deliver all patents, copyrights, royalties,
designs and copy, and any and all interests and rights whatever thereto and
thereunder to Interpublic.

8.05       During any period in which payments are being made to Executive
pursuant to Section 7.01 above (the “Severance Period”) and for a period of one
(1) year following either the end of the Severance Period or the termination of
Executive's employment hereunder for any reason, whichever is later, Executive
shall not: (a) solicit any employee of Interpublic to leave such employ to enter
the employ of Executive or of any person, firm or corporation with which
Executive is then associated, or (b) solicit or handle on Executive's own behalf
or on behalf of any other person, firm or corporation, the event marketing,
public relations, advertising, sales

 

 

 

12

 

 

 


--------------------------------------------------------------------------------



 

promotion or market research business which was at the time of Executive’s
departure being handled by Interpublic. In addition, if during the Severance
Period, Executive accepts any form of employment (including as an advisor,
consultant or otherwise) with an employer that is in competition with the
business of Interpublic, without the prior written approval of Interpublic, all
severance and other payments provided for under this Agreement shall cease.
Executive acknowledges that these provisions are reasonable and necessary to
protect Interpublic’s legitimate business interests.

 

8.06

If at the time of enforcement of any provision of this Agreement, a court shall

hold that the duration, scope or area restriction of any provision hereof is
unreasonable under circumstances now or then existing, the parties hereto agree
that the maximum duration, scope or area reasonable under the circumstances
shall be substituted by the court for the stated duration, scope or area.

8.07       Executive acknowledges that a remedy at law for any breach or
attempted breach of Article VIII of this Agreement will be inadequate, and
agrees that Interpublic shall be entitled to specific performance and injunctive
and other equitable relief in the case of any such breach or attempted breach.

8.08       Executive represents and warrants that neither the execution and
delivery of this Employment Agreement nor the performance of Executive's
services hereunder will conflict with, or result in a breach of, any agreement
to which Executive is a party or by which he may be bound or affected, in
particular the terms of any employment agreement to which Executive may be a
party. Executive further represents and warrants that he has full right, power
and authority to enter into and carry out the provisions of this Employment
Agreement.

 

 

 

13

 

 

 


--------------------------------------------------------------------------------



 

 



ARTICLE IX

Arbitration

9.01       Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, including claims involving alleged legally
protected rights, such as claims for age discrimination in violation of the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act, as amended, and all other federal and state law claims for
defamation, breach of contract, wrongful termination and any other claim arising
because of Executive’s employment, termination of employment or otherwise, shall
be settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association and Section 12.01 hereof, and judgement
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall take place in the city where
Executive customarily renders services to Interpublic. The prevailing party in
any such arbitration shall be entitled to receive attorney’s fees and costs.

 

 

ARTICLE X

Assignment

10.01     This Agreement shall be binding upon and enure to the benefit of the
successors and assigns of Interpublic. Neither this Agreement nor any rights
hereunder shall be assignable by Executive and any such purported assignment by
him shall be void.

 

 

ARTICLE XI

Employment Taxes and Withholding

 

 

 

14

 

 

 


--------------------------------------------------------------------------------



 

 

11.01     All payments and other compensation under this Agreement shall be
subject to withholding of income and employment taxes and other amounts that
Interpublic reasonably determines to be required to be withheld. At the same
time, however, Executive shall be solely responsible for paying all required
taxes on all payments and other compensation and benefits provided under this
Agreement (including imputed compensation), regardless of whether taxes are
withheld.

 

 

ARTICLE XII

American Jobs Creation Act

12.01     This Agreement shall be construed, administered and interpreted in
accordance with a good-faith interpretation of section 409A of the Internal
Revenue Code and Section 885 of the American Jobs Creation Act of 2004. If
Interpublic or Executive determines that any provision of this Agreement is or
might be inconsistent with such provisions (including any administrative
guidance issued thereunder), the parties shall make their best efforts in good
faith to agree to such amendments to this Agreement as may be necessary or
appropriate to comply with such provisions.

 

 

ARTICLE XIII

Agreement Entire

13.01     This Agreement constitutes the entire understanding between
Interpublic and Executive concerning his employment by Interpublic or any of its
parents, affiliates or subsidiaries and supersedes any and all previous
agreements between Executive and Interpublic or any of its parents, affiliates
or subsidiaries concerning such employment, and/or any

 

 

 

15

 

 

 


--------------------------------------------------------------------------------



 

compensation or bonuses except for the ESBA, the Executive Severance Agreement
dated as of November 14, 2002, as amended as of June 16, 2003, the Deferred
Compensation Agreement dated as of April 11, 2002 and previous grants of
Interpublic Stock Options and Restricted Stock. Each party hereto shall pay its
own costs and expenses (including legal fees) incurred in connection with the
preparation, negotiation and execution of this Agreement. This Agreement may not
be changed orally.

 

 

ARTICLE XIV

Applicable Law

14.01     The Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

 

 

  THE INTERPUBLIC GROUP OF COMPANIES, INC.

 

By:

 /s/ Timothy Sompolski    

    Timothy Sompolski     Executive Vice President,     Chief Human Resource
Officer                   Date: March 20, 2006    /s/ Philippe Krakowsky       
Philippe Krakowsky      

 

 

 

 

16

 

 